Title: From George Washington to Richard Butler, 10 January 1788
From: Washington, George
To: Butler, Richard



Dear Sir,
Mount Vernon January 10th 1788

I have received your letter of the 30th of November accompanied by the Indian Vocabulary which you have been so obliging as to forward to me. I am so far from thinking any apology necessary on your part for not having furnished me with the Vocabulary at an earlier period, that I assure you it is a matter of surprise to me to find that you have been able to compleat a work of such difficulty and magnitude, as this appears to be, in so short a time, under the pain which you must have suffered and the delays occasioned by your misfortune in breaking your leg.
The pleasing satisfaction which you must enjoy from a reflection that you have exerted yourself to throw light upon the original history of this Country—to gratify the curiosity of the Philosopher—and to forward the researches into the probable connection and communication between the northern parts of America and those of Asia must make you a more ample compensation for the laborrious task which you have executed than my warmest accknowledgments, which, however I must beg you to accept.
The observations contained in your letter respecting the different tribes of Indians inhabiting the Western Country, The traditions which prevail among them, and the reasoning deduced therefrom, are very valuable and may lead to some useful discoveries. Those works which are found upon the Ohio and other traces of the country’s being once inhabitted by a race of people more ingenious, at least, if not more civilized than those who at present dwell there, have excited the attention and enquiries of the curious to learn from whence they came, whither they are gone and something of their history; any clue, therefore,

which can lead to a knowledge to these must be gratefully received.
As you have had opportunities of gaining extensive knowledge and information respecting the western territory—its situation—rivers and the face of the Country, I must beg the favor of you, my dear Sir, to resolve the following quæries, either from your own knowledge, or certain information (as well to gratify my own curiosity, as to enable me to satisfy several Gentlemen of distinction in other Countries who have applied to me for information upon the subject.) viz.
1st What is the face of the Country between the sources or Canoe navigation of the Cayahoga (which empties itself into Lake Eire) and the Big-Beaver—and between the Cayahoga and the Muskingum?
2d The distance between the waters of the Cayahoga and each of the two rivers above mentioned?
3d Would it be practicable (and not very expensive) to cut a canal between the Cayahoga and either of the above rivers so as to open a communication between the waters of lake Eire & the Ohio?
4th Whether there is any more direct; practicable, and easy communication between the waters of lake Erie and those of the Ohio (by which The Fur and Peltry of the Upper Country can be transported[)] than these?
Any information you can give me relative to the above quæries, from your own knowledge, will be most agreeable, but if that is not suffiecently accurate for you to decide upon, the best and most authentic accounts of others will be very acceptable.
Your letter to the Marquis de la Fayette shall be particularly attended to and forwarded with mine. I am Dear Sir—With esteem & regard, Yr most Obedt Hble Sert

G. Washington

